FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
                Case
NYSCEF DOC. NO. 50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 1 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              1 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
                Case
NYSCEF DOC. NO. 50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 2 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              2 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
                Case
NYSCEF DOC. NO. 50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 3 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              3 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
                Case
NYSCEF DOC. NO. 50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 4 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              4 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
                Case
NYSCEF DOC. NO. 50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 5 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              5 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
                Case
NYSCEF DOC. NO. 50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 6 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              6 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
                Case
NYSCEF DOC. NO. 50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 7 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              7 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
                Case
NYSCEF DOC. NO. 50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 8 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              8 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
                Case
NYSCEF DOC. NO. 50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 9 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              9 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
NYSCEF DOC. NO. Case
                50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 10 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              10 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
NYSCEF DOC. NO. Case
                50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 11 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              11 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
NYSCEF DOC. NO. Case
                50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 12 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              12 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
NYSCEF DOC. NO. Case
                50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 13 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              13 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
NYSCEF DOC. NO. Case
                50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 14 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              14 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
NYSCEF DOC. NO. Case
                50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 15 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              15 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
NYSCEF DOC. NO. Case
                50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 16 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              16 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
NYSCEF DOC. NO. Case
                50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 17 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              17 of 18
FILED: NEW YORK COUNTY CLERK 07/03/2019 11:05 AM                              INDEX NO. 161335/2018
NYSCEF DOC. NO. Case
                50     1:19-cv-02978-ALC Document 44-3 Filed 02/17/20 Page 18 of 18
                                                                       RECEIVED  NYSCEF: 07/03/2019




                                              18 of 18
